DETAILED ACTION
Status of the Application
	Claims 125-147 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s election with traverse of Group II, claims 126-136, 139-146, drawn in part to a process for producing glycolate, wherein said process requires culturing a microorganism that comprises polypeptides that catalyze reactions that convert ethylene glycol to glycoaldehyde, glycoaldehyde to glycolate and glycolate to glyoxylate, wherein the polypeptide that catalyzes ethylene glycol to glycoaldehyde is a zinc-dependent cinnamyl alcohol dehydrogenase, as submitted in a communication filed on 8/31/2021 is acknowledged.
Applicant’s traverse is on the grounds that neither Morishige et al. nor Pellicer et al. disclose or suggest a fermentation process using oxygen as a metabolic switch to transition from a growth phase to a production phase.  Applicant states that the metabolic switch requires that the microorganism possess a glycolate oxidase enzyme that catalyzes the conversion of glycolate to glyoxylate.  Applicants further argues that Morishige et al. report that inactivating glycolate oxidase is beneficial for glycolate production.  Therefore, Applicant concludes that Morishige et al. teach away from the claimed invention.  Applicant’s arguments have been fully considered but not deemed persuasive to withdraw the restriction requirement.  As stated in the restriction requirement of 6/4/2021, the technical feature linking the inventions of Groups I-V, which includes methods of use of a microorganism and a microorganism, is not a process but a microorganism that can use ethylene glycol as a carbon source and have polynucleotides that encode enzymes that catalyze the conversion of ethylene glycol to glycoaldehyde, glycoaldehyde to glycolate, and glycolate to glyoxylate, wherein at least one of the polynucleotides encoding these enzymes is exogenous.  While it is agreed that Morishige et al. teach E. coli strains that comprise a deletion in the endogenous glcDEF operon, it is noted that Morishige et al. also teach an E. coli cell (E. coli DH5α) transformed with a plasmid that comprises polynucleotides encoding enzymes that catalyze does not comprise a deletion in the endogenous glcDEF operon (Example 2, page 7, line 34-page 8, line 1; paragraphs [0045]-[0047]).  Therefore, contrary to Applicant’s assertions, Morishige et al. teach a microorganism  (E. coli) that has a functional endogenous glycolate oxidase enzyme (glcDEF) that catalyzes the conversion of glycolate to glyoxylate.  Applicant asserts that the presence of glycolate oxidase would allow the microorganism to be responsive to a decrease in oxygen uptake for the production of glycolate.  Therefore, it follows that the E. coli strain of Morishige et al. that comprises exogenous polynucleotides encoding enzymes that catalyze the conversion of ethylene glycol to glycoaldehyde, and glycoaldehyde to glycolate and also has an intact endogenous glcDEF operon (encodes glycolate oxidase) is responsive to a decrease in oxygen uptake for the production of glycolate.  As such, the technical feature does not make a contribution over the prior art and the claimed inventions do not meet the requirement of unity of invention under PCT Rule 13.2. The requirement is deemed proper and therefore is made FINAL.  
Claims 137-138 and 147 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/31/2021.  Claims 125-136, 139-146 are at issue and will be examined to the extent they encompass the elected invention. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/555,431 filed on  09/07/2017 and  62/597,510 filed on 12/12/2017.
This is the US national application which entered the national stage from PCT/CA2018/051081 filed on 09/06/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2020 is acknowledged.  The 

Drawings
The drawings submitted on 3/9/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 125 is objected to due to the recitation of “A fermentation process for producing glycolate…..in a growth phase, providing….and in a production phase, adjusting aeration….”. To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “A fermentation process for producing glycolate, as a product or intermediate, from ethylene glycol, wherein said fermentation process has a growth phase and a production phase, wherein said fermentation process comprises: supplying…..; providing aeration conditions during the growth phase to culture the microorganism…..; and adjusting aeration conditions during the production phase to culture the microorganism…..”.   Appropriate correction is required. 
Claim 125 is objected to due to the recitation of “the functional metabolic pathway comprising polypeptides catalyzing reactions: ethylene glycol to glycolaldehyde, glycolaldehyde to glycolate, and glycolate to glyoxylate”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “wherein the functional metabolic pathway comprises polypeptides that catalyze the conversion of ethylene glycol to glycolaldehyde, the conversion of   glycolaldehyde to glycolate, and the conversion of glycolate to glyoxylate”.   Appropriate correction is required.
Claim 125 is objected to due to the recitation of “wherein the conversion of glycolate to glyoxylate….oxygen-utilizing reaction such that the OUR in the growth phase is maintained…..and the OUR in the production phase is…..thereby promoting accumulation of glycolate”.  To enhance clarity and wherein the OUR in the growth phase is maintained…..and the OUR in the production phase is…..thereby promoting accumulation of glycolate”.  Appropriate correction is required.
Claim 131 is objected to due to the recitation of “wherein the microorganism is subjected to the growth phase and the production phase in the same fermenter vessel and/or fermentation broth”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “wherein the growth phase and the production phase occur in the same fermenter vessel and/or fermentation broth”.  Appropriate correction is required. 
Claim 145 is objected to due to the recitation of “wherein the microorganism is bacteria”.  Since the term “bacteria” is the plural of bacterium, it is suggested the term be amended to recite “wherein the microorganism is a bacterium”, or in the alternative, “wherein the microorganism is a bacterial microorganism”.  Appropriate correction is required.
Claim 146 is objected to due to the recitation of “wherein the bacteria is E. coli”.  Since the term “bacteria” is the plural of bacterium, it is suggested the term be amended to recite “wherein the bacterium is  Escherichia coli”, or in the alternative, “wherein the bacterial microorganism is  Escherichia coli”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 129, 132-136, 140-141, 143-144 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 129 is indefinite in the recitation of “below about 6” for the following reasons.  The term below implies values which are lower than 6.  The term “about” implies a range of values which are higher and lower than 6.  Therefore, in the absence of a clear definition of what is encompassed by the term “about”, the term "below about" is unclear and confusing since the term refers to values which are lower than  undefined values which are either higher or lower than the recited reference value of 6.  In essence, the term eliminates the relevance of the recited reference point because the reference value associated with  “below” (i.e., about 6) is variable and undefined.  If the intended limitation is “below 6”, the claim should be amended accordingly. Correction is required. 
Claims 132-133 are indefinite in the recitation of “wherein the microorganism accumulates at least 50%/80% by weight glycolate relative to the ethylene glycol consumed at some point during the production phase” for the following reasons.  As written, the meaning of the term is completely unclear and confusing.  One cannot determine what is the solution that comprises 50%/80% by weight of glycolate.  Furthermore, it is unclear as to how the ethylene glycol consumed during the production phase is related to the amount of accumulated glycolate (50%/80% by weight).  For examination purposes, it will be assumed that claims 132-133 are duplicates of claim 125. Correction is required. 
Claim 134 is indefinite in the recitation of “wherein the polypeptide catalyzing conversion of ethylene glycol to glycolaldehyde comprises an enzyme of class EC 1.1.1, EC 1.1.3 or EC 1.1.5 or a functional fragment thereof” for the following reasons.  The term is unclear because as known in the art EC numbers are frequently updated or deleted.  Therefore, since the genus of polypeptides required by the claim are solely defined by an EC number which  can be changed or deleted in the future, the members of the genus are variable in time.  In addition, the term “or a functional fragment thereof” is unclear in the absence of a statement indicating which function is required for the fragment.  As known in the art, a 
Claim 135 is indefinite in the recitation of “…increased conversion of ethylene glycol to glycolaldehyde in the presence of oxygen as compared to a corresponding microorganism lacking the genetic engineering” for the following reasons.  The term “microorganism lacking the genetic engineering” is unclear and confusing because the term “genetic engineering” implies a process. Therefore, it is unclear as to how a microorganism can lack a process.  In addition, the term “a corresponding microorganism” implies that the comparison is made with a genus of microorganisms and not with the corresponding microorganism that is of the same genus/species as the genetically engineered microorganism and has not been genetically engineered.   The basis for comparison is variable, thus making the determination as to what is included or excluded from the scope of the claims impossible.  A microorganism may or may not have increased conversion of ethylene glycol to glycolaldehyde depending on the microorganism used for comparison.   Thus, the same microorganism may or may not be encompassed by the claim depending of what is used for comparison.  If the intended comparison is with the corresponding microorganism that is of the same genus/species as the genetically engineered microorganism and has not been genetically engineered, the claim should be amended accordingly. Correction is required. 
Claim 136 is indefinite in the recitation of “or a variant thereof having reduced sensitivity to oxidation” for the following reasons. As written, it is unclear if “thereof” refers to the lactaldehyde reductase, the alcohol dehydrogenase, or both. Furthermore, the term “variant” is unclear because one cannot determine if it refers to a structural variant, a functional variant, or both.  For examination purposes, it will be assumed that “thereof” refers to both enzymes and the term “variant” refers to any type of variant.  Correction is required.  
Claim 140 is indefinite in the recitation of “wherein the enzyme uses zinc….” because there is no antecedent basis in claim 139 or in claim 125 for “the enzyme”.  For examination purposes, it will be 
Claim 141 is indefinite in the recitation of “polypeptide catalyzing the conversion of glycolaldehyde to glycolate comprises an enzyme of class EC 1.2.1, EC 1.2.3, or EC 1.2.3, or a functional fragment thereof” for the following reasons. The term is unclear because as known in the art EC numbers are frequently updated or deleted.  Therefore, since the genus of polypeptides required by the claim are solely defined by an EC number which  can be changed or deleted in the future, the members of the genus are variable in time.  In addition, the term “or a functional fragment thereof” is unclear in the absence of a statement indicating which function is required for the fragment.  As known in the art, a polypeptide can have several functions, such as enzymatic activity and the ability to elicit antibodies. For examination purposes, it will be assumed that claim 141 is a duplicate of claim 125.  Correction is required. 
Claim 143 is indefinite in the recitation of “aldA” for the following reasons. The term “aldA” appears to be generic and not limited to a specific organism.  While the gene nomenclature used may be appropriate for E. coli genes, the use of this nomenclature for genes encoding proteins of identical function in other organisms may not be accurate.  As known in the art, genes encoding proteins of identical function in two different organisms may use different designations.  For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the aroF gene.  See the abstract of Sousa et al. (Microbiology 148(Pt5):1291-1303, 2002).  As such, the use of gene terminology which is applicable to some organisms and not to others is confusing since the claims use this gene nomenclature with respect to any organism.  As written, it is unclear if the limitations recited intend to limit the recombinant microorganism to those that only use the gene nomenclature recited.  For examination purposes, the terms “aldA
Claim 144 is indefinite in the recitation of “wherein the microorganism further comprises one or more polynucleotides encoding one or more enzymes for converting the glycolate to polyglycolic acid, ethanolamine or glycine” for the following reasons.  The method of claim 125 is a method for producing glycolic acid.  The method of claim 144 requires conversion of glycolate to other compounds, thus not being a method for producing glycolate.  Therefore, the scope of claim 125 is different from the scope of claim 144. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 125-136, 139-146 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 125-136, 139-146 are directed in part to a method for the E. coli,   that are able to  (i) use ethylene glycol as a carbon source, (ii)  convert ethylene glycol into glycolate by expressing a genus of polypeptides having any structure to catalyze (a)  the conversion of ethylene glycol into glycolaldehyde, including any zinc-dependent cinnamyl alcohol dehydrogenase, and (b) the conversion of glycolaldehyde into glycolate, and (iii) express a genus of glycolate oxidases having any structure for the conversion of glycolate into glyoxylate, wherein the glycolate oxidase-mediated conversion of glycolate into glyoxylate  is controlled by adjusting the levels of oxygen.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), for claim interpretation. 
  In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The claims require naturally-occurring as well as genetically engineered microorganisms that are able to use ethylene glycol as a carbon source and produce glycolate.  As such, the claims require a genus of naturally-occurring microorganisms which endogenously produce the required polypeptides as well as a genus of polypeptides having any structure which are able to catalyze the conversion of ethylene glycol 
While the specification in the instant application discloses a single microorganism, E. coli, which endogenously produces a glycolate oxidase that requires oxygen to catalyze the conversion of glycolate into glyoxylate (encoded by the E. coli glcDEF operon), that has been transformed with a mutated version of the E. coli fucO gene and the E. coli aldA gene to express enzymes that catalyze the conversion of ethylene glycol to glycolaldehyde and the conversion of glycolaldehyde into glycolate, respectively,  it provides no clue as to the structural elements required in any polypeptide that catalyzes the conversion of ethylene glycol into glycolaldehyde or the structural elements required in any polypeptide that catalyzes the conversion of glycolaldehyde into glycolate.  Similarly, the specification is silent with regard to the structural features required in any glycolate oxidase that requires oxygen to catalyze the conversion of glycolate into glyoxylate, or which microorganisms naturally produce such glycolate oxidase.  While it is known in the art, and admitted in the specification, that not all microorganisms can use ethylene glycol as a carbon source or have a metabolic pathway for the production of glycolate from ethylene glycol, the specification fails to disclose a single microorganism that endogenously produces all the recited polypeptides for the conversion of ethylene glycol into glycolate and the oxygen-dependent conversion of glycolate into glyoxylate. No disclosure of the structural elements found in the polypeptides encoded by the E. coli fucO, aldA and glcDEF genes which are required in any functional equivalent of these E. coli polypeptides  has been provided.  No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the enzymes disclosed have the desired enzymatic activity so that they can be used in the claimed method. 
The claims require a large genus of proteins which are structurally unrelated.  A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the species disclosed are representative of the structure of all the proteins required by the recited microorganism.
Due to the fact that the specification only discloses a limited number of species of the genus of proteins required by the recited microorganism,  a single microorganism that endogenously comprises a glycolate oxidase that uses oxygen for the conversion of glycolate to glyoxylate, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 125-136, 139-146 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first a method for the production of glycolate, wherein said method requires culturing a genetically engineered E. coli cell, wherein said E. coli cell has been transformed with (a) the E. coli fucO gene and the E. coli aldA gene, or (b)  the Gluconobacter oxydans 621H  GOX0313 gene and the E. coli aldA gene , does not reasonably provide enablement for a method for the production of glycolate, wherein said method requires culturing any microorganism that uses ethylene glycol as a carbon source, comprises any polypeptide that catalyzes the conversion of ethylene glycol into glycolaldehyde, comprises any polypeptide that catalyzes the conversion of glycolaldehyde into glycolate, and comprises any glycolate oxidase that requires oxygen for the conversion of glycolate into glyoxylate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 125-136, 139-146 broadly encompass a  method for the production of glycolate, wherein said method requires culturing any microorganism that uses ethylene glycol as a carbon source, comprises any polypeptide that catalyzes the conversion of ethylene glycol into glycolaldehyde, including any zinc-dependent cynnamyl alcohol dehydrogenase, comprises any polypeptide that catalyzes the conversion of glycolaldehyde into glycolate, and comprises any glycolate oxidase that requires oxygen for the conversion of glycolate into glyoxylate.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), for claim interpretation.
The enablement provided is not commensurate in scope with the claims due to the lack of E. coli cell, wherein said E. coli cell has been transformed with (a) the E. coli fucO gene and the E. coli aldA gene, or (b)  the Gluconobacter oxydans 621H  GOX0313 gene and the E. coli aldA gene.
The amount of direction or guidance presented and the existence of working examples.  The specification discloses a single microorganism, E. coli, which endogenously produces a glycolate oxidase that requires oxygen to catalyze the conversion of glycolate into glyoxylate (encoded by the E. coli glcDEF operon), that has been transformed with a mutated version of the E. coli fucO gene and the E. coli aldA gene to express enzymes that catalyze the conversion of ethylene glycol to glycolaldehyde and the conversion of glycolaldehyde into glycolate, respectively, as a working example. However, there is no disclosure of the genetic modifications that can be made to any microorganism so that it can use ethylene glycol as a carbon source, the structural elements required in any polypeptide that catalyzes the conversion of ethylene glycol into glycolaldehyde or the structural elements required in any polypeptide that catalyzes the conversion of glycolaldehyde into glycolate.  Similarly, the specification is silent with regard to the structural features required in any glycolate oxidase that requires oxygen to catalyze the conversion of glycolate into glyoxylate, or the identity of those microorganisms that  naturally produce such glycolate oxidase.  The specification fails to disclose a single microorganism that endogenously produces all the recited polypeptides for the conversion of ethylene glycol into glycolate and the oxygen-dependent conversion of glycolate into glyoxylate. No disclosure of the structural elements found in the polypeptides encoded by the E. coli fucO, aldA and glcDEF genes which are required in any functional E. coli polypeptides  has been provided.  No disclosure of a structure/function correlation has been presented.
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of glycolate oxidases and enzymes that can catalyze the conversion of ethylene glycol into glycolaldehyde, and the conversion of glycolaldehyde into glycolate, neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any polypeptide having the recited functional characteristics. In addition, the art teaches that not all microorganisms will use ethylene glycol as a carbon source, as admitted in the specification. The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result 
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a protein with the desired functional characteristics. Similarly, while isolation of microorganisms was known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of microorganisms to find those that have the required functional characteristics for the production of glycolate.  In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, (ii) a rational and predictable scheme for selecting those microorganisms that endogenously produce proteins with the desired functional characteristics and can use ethylene glycol as a carbon source, and/or (iii) a correlation between structure and the desired activity, one of skill in the art would have to test any number of proteins and microorganisms to determine which ones have the desired functional characteristics. 
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  


Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
December 4, 2021